967 F.2d 584
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jennifer K. BELL, Plaintiff-Appellant,v.Jack KEMP, Sec. HUD, Secretary of U.S. Department of Housingand Urban Development;  U.S. Department of Housing& Urban Development, Defendants-Appellees.
No. 91-15349.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 15, 1992.Decided June 18, 1992.

Before HUG, TANG and T.G. NELSON, Circuit Judges:


1
MEMORANDUM*


2
Jennifer Bell appeals the decision of the district court granting Jack Kemp, Secretary of United States Department of Housing and Urban Development (HUD), summary judgment in Bell's action under the Equal Pay Act and Title VII.


3
Bell, a female African-American lawyer, was employed by HUD from 1980 to March 1988, when she voluntarily left for other employment.   In 1987, HUD rehired Paul Renno, a white male lawyer who had left HUD in 1984.   At the time he left, Renno was earning the same or slightly less than Bell.   Bell was employed at the GS-13, step 3 level;  Renno at either step 2 or step 3, GS-13.


4
As stated by the district court, Bell alleged


5
that defendant violated Title VII, 42 U.S.C. §§ 2000e-2 & -16(c), and the Equal Pay Act (EPA), 29 U.S.C. § 206(d), when [he] rehired Renno at a pay level two steps higher than that which she was being paid at the time.   Her argument is that higher pay to a white man with equal qualifications in the same position violates Title VII and the EPA.   Plaintiff does not seek reinstatement, but instead only damages.


6
Upon review of Bell's claims for race and gender discrimination under the Equal Pay Act and Title VII, we affirm the judgment of the district court for the reasons set out in its order of January 7, 1991.


7
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3